FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2021

                                      No. 04-21-00096-CV

                                      Claudia MEDRANO,
                                           Appellant

                                                v.

 Lora VERGOTT, Jeff Tafoya, Innovative Risk Management, Inc., and Acceptance Indemnity
                                    Insurance Co.,
                                      Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-23582
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On June 9, 2021, this court issued an order notifying the court reporter that the
reporter’s record was late and ordering her to file the record by June 24, 2021. The court
reporter responded to our order by stating that the reporter’s record was not filed because
appellant: (1) has not requested the record in writing; and (2) failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee.

        We therefore ORDER that appellant provide written proof to this court by June
24, 2021 that the appellant has requested the court reporter to prepare the reporter’s
record, which request must designate the portions of the proceedings and the exhibits to
be included. See TEX. R. APP. P. 34.6(b)(1). Appellant’s written proof must also
demonstrate that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. The reporter’s record must be filed no later than thirty days after the date
appellant’s written proof is filed with this court. If appellant fails to respond within the
time provided, the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court